DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-15, filed March 31, 2020, are pending in the instant application.

Information Disclosure Statement
The information disclosure statement filed March 31, 2020, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  No copy of the ‘Yang’ non-patent literature reference was provided, so that reference has not been considered.

Claim Objections
Claims 2, 4, 8-9, 11 and 15 /are objected to because of the following informalities:
In claim 2, line 3, “define” should be “defined”
In claim 4, line 3, “surround” should be “surrounding”
In claim 8, line 3, “to captured” should be “to capture”
In claim 9, line 3 on page 14, “define” should be “defined”
In claim 11, line 3, “surround” should be “surrounding”
In claim 15, line 6 on page 18, “a different” should be “a difference”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-4 and 10-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a three-dimensional environment” at lines 2-3.  Claim 1 also recites “a three-dimensional environment” at lines 1-2.  It is unclear whether the 3D environment of claim 4 is the same as, or different from, the 3D environment of claim 1.  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.  Examiner suggests amending claim 4 to clarify whether the 3D environments are the same or different.
Claims 10-11 recite similar limitations and therefore are also indefinite for substantially the same reasons explained above with respect to claim 4.
Claim 1 recites “one or more cameras” at line 4, and claim 4 also recites “one or more cameras” at line 2, which further renders claim 4 indefinite for substantially the same reasons discussed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Fernandez-Labrador’ (“Corners for Layout: End-to-End Layout Recovery from 360 Images,” 2019) in view of ‘Zhang’ (“Consistency Regularization for Generative Adversarial Networks,” 2020).



Regarding claim 1, Zhang teaches a method of training an artificial neural network to produce spatial labelling for a three-dimensional environment based on image data (e.g. Fig. 1, image data is input to neural network to produce layout spatial labeling for 3D environment; also see e.g. Fig. 2 and the method steps mapped below), the method comprising:
producing a two-dimensional image representation of omni-directional image data of the three-dimensional environment captured by one or more cameras (e.g. pg. 1, right col., Fig. 1, omnidirectional/360-degree image of indoor scene is captured; e.g. Fig. 2, Sec. 4, 360-degree image is formatted as 2D equirectangular image for input to neural network); 
applying the artificial neural network using the two-dimensional image representation as input to produce a first predicted label, wherein the artificial neural network is configured to produce the spatial labelling for the three-dimensional environment for image data received as the input (e.g. Fig. 2, given image data as input, the CFL network produces predicted corner/edge labels, which are spatial labeling for the 3D environment); 
generating a rotated two-dimensional image by shifting image pixels of the two- dimensional image representation in a horizontal direction (Sec. 5.2, horizontal rotation is applied as part of data augmentation, which shifts the pixels in a horizontal direction; see Note Regarding Consistency Loss below); 
applying the artificial neural network using the rotated two-dimensional image as the input to produce a second predicted label (see Note Regarding Consistency Loss below); and 
retraining the artificial neural network based at least in part on a difference between the first predicted label and the second predicted label (Sec. 3.3, neural network is retrained based on loss function; see Note Regarding Consistency Loss below).

Note Regarding Consistency Loss.  Fernandez-Labrador applies data augmentation to a set of training images, the augmentation including horizontal rotation (Sec. 5.2, first par.).  Horizontal rotation of the equirectangular images of Fernandez-Labrador results in shifting image pixels of the equirectangular images in a horizontal direction (e.g. Figs. 4 and 7, horizontal rotation is variation in                         
                            ϕ
                        
                    , which corresponds to a left-right/horizontal shift in an equirectangular image).  Using the augmented training data, Fernandez-Labrador retrains its neural network using a task-specific loss term based on differences between predicted and ground truth labels of training images (Sec. 3.3).
Fernandez-Labrador does not teach retraining based at least in part on a consistency loss.  In particular, Fernandez-Labrador does not teach applying the artificial neural network using the rotated two-dimensional image as the input to produce a second predicted label; and retraining the artificial neural network based at least in part on a difference between the first predicted label and the second predicted label.
However, Zhang does teach techniques for retraining a neural network using a consistency loss in addition to a task-specific loss (e.g. Sec. 2.3, especially equation 6, consistency loss                         
                            
                                
                                    L
                                
                                
                                    c
                                    r
                                
                            
                        
                     is used in addition to task-specific loss                         
                            
                                
                                    L
                                
                                
                                    D
                                
                            
                        
                    ).  Data augmentation is applied to training data, and then the consistency loss is used to (e.g. Sec. 4.1, first par.; also see e.g. equations 4-6).
Examiner notes that the consistency loss of Zhang (e.g. equation 5,                         
                            
                                
                                    L
                                
                                
                                    c
                                    r
                                
                            
                        
                    ) is based on a difference between a first predicted label for original training data (e.g. equation 5,                         
                            D
                            (
                            x
                            )
                        
                    ) and a second predicted label for augmented training data (e.g. equation 5,                         
                            D
                            (
                            T
                            
                                
                                    x
                                
                            
                            )
                        
                    ), and that the data augmentation applied by Fernandez-Labrador includes generating a rotated two-dimensional image (Sec. 5.2, first par., horizontal rotation).  For at least these reasons, applying the consistency loss teachings of Zhang to the neural network training of Fernandez-Labrador would result in applying the artificial neural network using the rotated two-dimensional image as the input to produce a second predicted label; and retraining the artificial neural network based at least in part on a difference between the first predicted label and the second predicted label.
While much of Zhang’s teachings describe applying consistency loss to GAN neural networks (e.g. Sec. 2.1), Zhang also describes achieving improved performance when applying consistency loss to a ResNet neural network architecture (Sec. 3.2.3), which is the same type of architecture used by Fernandez-Labrador (Sec. 3.2, first two pars.).  Zhang teaches that using a consistency loss significantly improves a neural network’s performance (e.g. Sec. 3.2.3, second par.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fernandez-Labrador with the consistency loss of Zhang in order to improve the method with the reasonable expectation that this would result in a method that could train its neural network to 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fernandez-Labrador and Zhang to obtain the invention as specified in claim 1.	

Regarding claim 2, Fernandez-Labrador in view of Zhang teaches the method of claim 1.
Fernandez-Labrador teaches random horizontal rotation from 0° to 360° for training images during data augmentation (Sec. 5.2, first par.).  The rejection of claim 1 explains generating a first rotated/augmented image, applying the neural network to that image to generate a second predicted label, and retraining the neural network based at least in part on differences between the first predicted label and the second predicted label.
Fernandez-Labrador does not explicitly teach how many augmented training images are generated for each original training image.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to generate more than one augmented version of an original training image.  Generating additional augmented training images increases the total number and variety of images used to train a neural network, thereby improving the neural network’s performance.
(i.e. the random shift between 0° and 360° for a first augmented image), the method further comprising:
generating a second rotated two-dimensional image by shifting the image pixels of the two-dimensional image representation in the horizontal direction by a second defined shift amount, the second defined shift amount being different from the first defined shift amount (i.e. generating a second augmented image with a second random shift amount between 0° and 360°); and 
applying the artificial neural network using the second rotated two-dimensional image as the input to produce a third predicted label (i.e. processing the second augmented image during training), 
wherein retraining the artificial neural network includes retraining the artificial neural network based at least in part on differences between the first predicted label, the second predicted label, and the third predicted label (i.e. using consistency losses for both the first augmented training image and the second augmented training image to retrain the neural network).


Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fernandez-Labrador and Zhang to obtain the invention as specified in claim 2.	

Regarding claim 4, Fernandez-Labrador in view of Zhang teaches the method of claim 1, and Fernandez-Labrador further teaches capturing the omni-directional image data using one or more cameras configured to capture spherical image data in a three-dimensional environment surround the one or more cameras (e.g. pg. 2, left col, last par.; also see e.g. Figs. 1, 4 and 7), wherein producing the two-dimensional image representation of the omni-directional image data includes mapping the spherical image data to the two-dimensional image representation using equal-rectangular panorama projection (e.g. Fig. 2, input image data are mapped to equirectangular panorama projection for input to neural network; also see e.g. Figs. 1, 4 and 7).

Regarding claim 5, Fernandez-Labrador in view of Zhang teaches the method of claim 1, and Fernandez-Labrador further teaches that applying the artificial neural network using the rotated two-dimensional image as the input to produce the second (Fig. 2, Sec. 3.2, Decoder, output of CFL network includes edge map, which includes predicted labels defining edges of a room layout – i.e. layout boundaries in a 3D room environment; Also see Sec. 3.1, edges are intersections between walls, ceiling and floor; Note from rejection of claim 1 that Fernandez-Labrador has already been modified by Zhang to apply its CFL network to a rotated image to produce a second predicted label), wherein the layout boundaries of the second predicted label are defined in a two-dimensional format corresponding to the format of the rotated two-dimensional image (Fig. 2, Sec. 3.1, first par., edge map is defined in a 2D image with same size as input 2D image, such that a prediction is generated for each pixel of the input image).

Regarding claim 6, Fernandez-Labrador in view of Zhang teaches the method of claim 5.
As explained in the rejections above, Fernandez-Labrador has been modified to use the consistency loss of Zhang, which encourages a neural network to “produce the same output for a data point under various data augmentations” (Pg. 3, last sentence).  The consistency loss is calculated by subtracting a second predicted label of an augmented image from a first predicted label of an original image (e.g. equation 5).
Under the horizontal rotation augmentation of Fernandez-Labrador (Sec. 5.2, first par.), the output second predicted label for a data point in the rotated 2D image is shifted in a horizontal direction relative to the data point’s position in the first predicted (e.g. Figs. 4 and 7, horizontal rotation is variation in                         
                            ϕ
                        
                    , which corresponds to a left-right/horizontal shift in an equirectangular image).
One of ordinary skill in the art seeking to modify Fernandez-Labrador with the consistency loss of Zhang would recognize that naively subtracting the output of the neural network for a rotated image (i.e. the second predicted label) from the output of the neural network for an original image (i.e. the first predicted label) would not compare outputs of a same data point, but would rather compare outputs of different data points (i.e. different positions in the scene) separated by the rotation, which is contrary to the purpose of the consistency loss stated by Zhang.  One of ordinary skill in the art would recognize that calculating the consistency loss in a manner that would compare outputs for a same data point would require aligning the predicted labels output for the original and augmented/rotated images before performing the subtraction, such as by shifting the image pixels of the second predicted label in a reverse horizontal direction to align the second predicted label with the first predicted label.  The teachings of Fernandez-Labrador demonstrate that such image rotating/shifting was known to those of skill in the art (e.g. Sec. 5.2, Figs. 4 and 7).
For at least these reasons, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fernandez-Labrador and Zhang to obtain the invention as specified in claim 6.


Regarding claim 7, Fernandez-Labrador in view of Zhang teaches the method of claim 1.
As explained in the rejection of claim 1, Fernandez-Labrador has been modified to use the consistency loss of Zhang in addition to its task-specific loss.
Fernandez-Labrador further teaches:
determining a ground truth label for the two-dimensional image representation of the three-dimensional environment (Sec. 3.1, first par.); 
determining a task-specific loss term by comparing the ground truth label and the first predicted label (Sec. 3.3); and 
retraining the artificial neural network based on the task-specific loss term (e.g. Sec. 5.2, network is trained by minimizing loss).
Zhang further teaches:
determining an additional loss term by comparing the first predicted label and the second predicted label (Sec. 2.3, additional/consistency loss                                 
                                    
                                        
                                            L
                                        
                                        
                                            c
                                            r
                                        
                                    
                                
                            ), 
wherein retraining the artificial neural network based at least in part on the difference between the first predicted label and the second predicted label includes retraining the artificial neural network based on the task-specific loss term and the additional loss term (Sec. 2.3, equation 6, neural network is retrained based on combination of task-specific loss term                                 
                                    
                                        
                                            L
                                        
                                        
                                            D
                                        
                                    
                                
                             and additional/consistency loss term                                 
                                    
                                        
                                            L
                                        
                                        
                                            c
                                            r
                                        
                                    
                                
                            ).

Regarding claim 8, Examiner notes that the claim recites a system comprising: a camera system configured to capture omni-directional image data of a three-dimensional environment; and a controller configured to: perform a method that is substantially the same as the method of claim 1.
Fernandez-Labrador in view of Zhang teaches the method of claim 1 (see above).
Fernandez-Labrador teaches panoramic cameras that are configured to capture omni-directional image data of a three-dimensional environment (e.g. Pg. 2, left col., last par.) and suggests computer implementation (e.g. Sec. 5.2, second par.).  
Nevertheless, Fernandez-Labrador does not explicitly teach that its method is implemented as a system comprising: a camera system configured to capture omni-directional image data of a three-dimensional environment; and a controller configured to: perform the method.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement an image processing method as a system comprising: a camera system configured to capture image data to be processed by the method (such as omni-directional image data of a three-dimensional environment in the case of a method that processes omni-directional image data of a three-dimensional environment); and a controller configured to: perform the method.  Such a system implementation advantageously provides the method with access to input data and allows the method to be performed quickly and efficiently.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the method of Fernandez-
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fernandez-Labrador and Zhang to obtain the invention as specified in claim 8.	

Regarding claim 9, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 2.  Fernandez-Labrador in view of Zhang teaches the invention of claim 2.  Accordingly, claim 9 is also rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Labrador in view of Zhang for substantially the same reasons as claim 2.

Regarding claim 11, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 4.  Fernandez-Labrador in view of Zhang teaches the invention of claim 4.  Accordingly, claim 11 is also rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Labrador in view of Zhang for substantially the same reasons as claim 4.


Regarding claim 12, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 5.  Fernandez-Labrador in view of Zhang teaches the invention of claim 5.  Accordingly, claim 12 is also rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Labrador in view of Zhang for substantially the same reasons as claim 5.

Regarding claim 13, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 6.  Fernandez-Labrador in view of Zhang teaches the invention of claim 6.  Accordingly, claim 13 is also rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Labrador in view of Zhang for substantially the same reasons as claim 6.

Regarding claim 14, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 7.  Fernandez-Labrador in view of Zhang teaches the invention of claim 7.  Accordingly, claim 14 is also rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Labrador in view of Zhang for substantially the same reasons as claim 7.


Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Labrador in view of Zhang as applied above, and further in view of ‘Facebook’ (“Editing 360 Photos & Injecting Metadata,” archived in Wayback Machine July 9, 2019).
Regarding claim 3, Fernandez-Labrador in view of Zhang teaches the method of claim 1.
Fernandez-Labrador further teaches capturing the omni-directional image data using one or more cameras configured to capture 360-degree image data in a three-dimensional environment surrounding the one or more cameras (e.g. pg. 2, left col, last par.; also see e.g. Figs. 1, 4 and 7).
Fernandez-Labrador teaches generating a rotated 2D equirectangular image (Sec. 5.2, first par., horizontal rotation), but does not teach details about how to perform the rotation.  In particular, Fernandez-Labrador does not explicitly teach that generating the rotated two-dimensional image includes
removing a portion of the image data from a first horizontal end of the two- dimensional image representation, and 
appending the removed portion of the image data to a second horizontal end of the two-dimensional image representation, the second horizontal end being opposite the first horizontal end.
Zhang also does not teach these features.
However, Facebook does teach techniques for rotating a 2D equirectangular image that include
removing a portion of the image data from a first horizontal end of the two- dimensional image representation, and 
appending the removed portion of the image data to a second horizontal end of the two-dimensional image representation, the second horizontal end being opposite the first horizontal end (Pg. 7-8, equirectangular image is rotated horizontally/longitudinally by offsetting the image horizontally and “wrapping around” pixels from the right side of the image to the left side; The wrap around removes a portion of the image from a first horizontal end of the image and appends it to a second/opposite end of the horizontal image; This can be seen by comparing the last image on pg. 6 to the last image on pg. 7 – a portion on the right side of the image on pg. 6 has been removed from the right side and appended to the left side of the image in pg. 7).
Fernandez-Labrador’s teachings require a horizontal rotation (Sec. 5.2).  Facebook teaches that its wrap-around technique can perform horizontal rotation (e.g. pg. 7, first par.) and is lossless (Pg. 8, second par.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fernandez-Labrador in view of Zhang as applied above with the wrap-around rotation of Facebook in order to improve the method with the reasonable expectation that this would result in a method that could perform necessary horizontal rotations, and that could do so losslessly.  This technique for improving the method of Fernandez-Labrador in view of Zhang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Facebook.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fernandez-Labrador, Zhang, and Facebook to obtain the invention as specified in claim 3.	

Regarding claim 10, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 3.  Fernandez-Labrador in view of Zhang and Facebook teaches the invention of claim 3.  Accordingly, claim 10 is also rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Labrador in view of Zhang and Facebook for substantially the same reasons as claim 3.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Labrador in view of Zhang and Facebook.
Regarding claim 15, Fernandez-Labrador teaches a a method of training an artificial neural network to produce spatial labelling for a three-dimensional environment based on image data (e.g. Fig. 1, image data is input to neural network to produce layout spatial labeling for 3D environment; also see e.g. Fig. 2 and the method steps mapped below), the method comprising:
capturing, by a camera system, spherical image data of the three-dimensional environment surrounding the camera system (e.g. Pg. 2, left col., last par., panoramic camera has 360° field of view capturing viewing sphere of 3D environment surrounding the camera; also see e.g. Figs. 1, 4 and 7); 
producing a two-dimensional image representation of the spherical image data using equal-rectangular panorama projection (e.g. Figs. 1 and 2, spherical image is formatted into 2D equirectangular/equal-rectangular panorama projection for input to CFL neural network; also see e.g. Sec. 4, which discusses processing equirectangular images)
applying the artificial neural network using the two-dimensional image representation as input to produce a first predicted label (e.g. Fig. 2, Sec. 3.2, Decoder, output edge map), wherein the artificial neural network is configured to produce a predicted label defining layout boundaries for the three-dimensional environment based on the image data received as the input (e.g. Fig. 2, Sec. 3.2, Decoder, the neural network is configured to produce edge map predicted label; Sec. 3.1, first par., the edge map defines layout intersections/boundaries between walls, ceiling and floor in an indoor 3D environment based on the input image data); 
determining a multi-view consistency regularization loss term (see Note Regarding Consistency Loss below) by 
generating a rotated two-dimensional image (Sec. 5.2, first par., data augmentation includes horizontal rotation; see Note Regarding Consistency Loss below) by removing a defined number of pixel columns from a first horizontal end of the two-dimensional image representation and appending the removed pixel columns to a second horizontal end of the two-dimensional image representation (see Note Regarding Rotation below), 
applying the artificial neural network using the rotated two-dimensional image as input to produce a second predicted label (see Note Regarding Consistency Loss below), and 
comparing the first predicted label and the second predicted label to determine the multi-view consistency regularization loss term based on a (see Note Regarding Consistency Loss below); 
determining a task-specific loss term based on a different between the first predicted label and a ground truth label for the two-dimensional image representation (Sec. 3.3); and 
retraining the artificial neural network based at least in part on the multi-view consistency regularization loss term (see Note Regarding Consistency Loss below) and the task-specific loss term (e.g. Sec. 5.2, first par., network is retrained by minimizing loss).

Note Regarding Consistency Loss.  Fernandez-Labrador applies data augmentation to a set of training images, the augmentation including horizontal rotation (Sec. 5.2, first par.).  Horizontal rotation of the equirectangular images of Fernandez-Labrador results in shifting image pixels of the equirectangular images in a horizontal direction (e.g. Figs. 4 and 7, horizontal rotation is variation in                 
                    ϕ
                
            , which corresponds to a left-right/horizontal shift in an equirectangular image).  Using the augmented training data, Fernandez-Labrador retrains its neural network using a task-specific loss term based on differences between predicted and ground truth labels of training images (Sec. 3.3).
Fernandez-Labrador does not teach retraining based at least in part on a consistency loss (i.e. a multi-view consistency regularization loss).  In particular, Fernandez-Labrador does not teach determining a multi-view consistency regularization loss term by:
applying the artificial neural network using the rotated two-dimensional image as input to produce a second predicted label, and 
comparing the first predicted label and the second predicted label to determine the multi-view consistency regularization loss term based on a difference between the first predicted label and the second predicted label; 
However, Zhang does teach techniques for retraining a neural network using a consistency loss in addition to a task-specific loss (e.g. Sec. 2.3, especially equation 6, consistency loss                 
                    
                        
                            L
                        
                        
                            c
                            r
                        
                    
                
             is used in addition to task-specific loss                 
                    
                        
                            L
                        
                        
                            D
                        
                    
                
            ).  Data augmentation is applied to training data, and then the consistency loss is used to enforce consistency between labels predicted for the original training data and labels predicted for the augmented data (e.g. Sec. 4.1, first par.; also see e.g. equations 4-6).
Examiner notes that the consistency loss of Zhang (e.g. equation 5,                 
                    
                        
                            L
                        
                        
                            c
                            r
                        
                    
                
            ) is determined based on a difference between a first predicted label for original training data (e.g. equation 5,                 
                    D
                    (
                    x
                    )
                
            ) and a second predicted label for augmented training data (e.g. equation 5,                 
                    D
                    (
                    T
                    
                        
                            x
                        
                    
                    )
                
            ), and that the data augmentation applied by Fernandez-Labrador includes generating a rotated two-dimensional image (Sec. 5.2, first par., horizontal rotation).  For at least these reasons, applying the consistency loss teachings of Zhang to the neural network training of Fernandez-Labrador would result in determining a multi-view consistency regularization loss term by applying the artificial neural network using the rotated two-dimensional image as input to produce a second predicted label, and comparing the first predicted label and the second predicted label to determine the multi-view consistency regularization loss term based on a difference 
While much of Zhang’s teachings describe applying consistency loss to GAN neural networks (e.g. Sec. 2.1), Zhang also describes achieving improved performance when applying consistency loss to a ResNet neural network architecture (Sec. 3.2.3), which is the same type of architecture used by Fernandez-Labrador (Sec. 3.2, first two pars.).  Zhang teaches that using a consistency loss significantly improves a neural network’s performance (e.g. Sec. 3.2.3, second par.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fernandez-Labrador with the consistency loss of Zhang in order to improve the method with the reasonable expectation that this would result in a method that could train its neural network to achieve higher performance.  This technique for improving the method of Fernandez-Labrador was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhang.

Note Regarding Rotation.  Fernandez-Labrador teaches generating a rotated 2D equirectangular image (Sec. 5.2, first par., horizontal rotation), but does not teach details about how to perform the rotation.  In particular, Fernandez-Labrador does not explicitly teach that generating the rotated two-dimensional image includes removing a defined number of pixel columns from a first horizontal end of the two-dimensional 
Zhang also does not explicitly teach these features.
However, Facebook does teach techniques for rotating a 2D equirectangular image representation that include removing a defined number of pixel columns from a first horizontal end of the two-dimensional image representation and appending the removed pixel columns to a second horizontal end of the two-dimensional image representation (Pg. 7-8, equirectangular image is rotated horizontally/longitudinally by offsetting the image horizontally and “wrapping around” pixels from the right side of the image to the left side; The wrap around removes a defined number of pixel columns of the image – such as 800 columns in the example at pg. 8 – from a first horizontal end of the image and appends it to a second/opposite end of the horizontal image; This can be seen by comparing the last image on pg. 6 to the last image on pg. 7 – a portion on the right side of the image on pg. 6 has been removed from the right side and appended to the left side of the image in pg. 7).
Fernandez-Labrador’s teachings require a horizontal rotation (Sec. 5.2).  Facebook teaches that its wrap-around technique can perform horizontal rotation (e.g. pg. 7, first par.) and is lossless (Pg. 8, second par.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fernandez-Labrador in view of Zhang as applied above with the wrap-around rotation of Facebook in order to improve the method with the reasonable expectation that this would result in a method that could perform necessary horizontal rotations, and that could do so losslessly.  This 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fernandez-Labrador, Zhang, and Facebook to obtain the invention as specified in claim 15.	

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Xie’ (“Unsupervised Data Augmentation for Consistency Training,” 2019)
Provides in-depth discussion of using data augmentation with consistency loss in the context of semi-supervised training
‘Zhou’ (“3D Manhattan Room Layout Reconstruction from a Single 360° Image,” 2019)
Discusses three prior neural networks for layout prediction from omnidirectional imagery (LayoutNet, DuLa-Net and HorizonNet) and potential modifications to them
Teaches different data augmentation steps, including horizontal rotation – Table 3
‘Hohjoh’ (WO 2020/261101 A1)
Fig. 8C and [0047]-[0052] teach rotating a 2D representation of omnidirectional image data by shifting horizontally and moving a portion from one edge to the other 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669